Citation Nr: 1819719	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to a service-connected musculoskeletal disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1982 to December 2002.   This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In October 2015 and September 2017 this matter was remanded for additional development.  [The September 2017 Board decision also denied an increased rating for his left knee disability and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) rating, and those matters are no longer before the Board.]


FINDING OF FACT

It is reasonably shown by competent evidence that the Veteran's left lower extremity numbness is a residual of surgery for his service-connected left ankle disability.  


CONCLUSION OF LAW

Service connection for a neurological disability of the left lower extremity manifested by numbness as secondary to his service-connected left ankle disability is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Factual Background

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Private treatment records show that in April 2011 the Veteran underwent surgery for his service-connected left ankle disability; in January 2013 he underwent surgery for removal of hardware that had been implaced.  

In a May 2013 letter (received in June 2013), a private treatment provider noted the Veteran complained of left ankle numbness.  On examination, there was decreased sensation on the lateral and plantar aspect of his foot.

A June 2013 VA treatment note indicates the Veteran reported he had left ankle pain and numbness following his hardware removal surgery.  

On July 2013 VA ankle examination, the Veteran complained of left ankle numbness.  On peripheral nerve examination, stocking distribution of left lower extremity peripheral neuropathy was diagnosed.  The Veteran reported he began experiencing left ankle numbness after surgical hardware was removed from his ankle in January 2013.  On examination, there was mild numbness of the lower extremity.  An EMG study was not performed, but the examiner checked the appropriate boxes to indicate there was mild, incomplete paralysis of the anterior and internal popliteal nerves.  The examiner opined the sensory findings on examination were not consistent with a peripheral nerve condition or radiculopathy, but, if accurate, were most consistent with a unilateral "stocking-glove" like peripheral neuropathy.  He opined it was less likely as not incurred in, caused by, or related to the Veteran's left ankle, knee, hip, or back disabilities.  He explained that it is biologically implausible that this distribution of peripheral neuropathy is related to recent ankle hardware removal surgery or his left ankle, knee, hip, or back disabilities.   

A June 2015 VA treatment record notes the Veteran had ankle surgery in 2011 and "now has residual numbness."

At the July 2105 Board hearing, the Veteran reported he had numbness and tingling in his left lower extremity that began three to four years prior to the hearing after his ankle was fused.

In an October 2017 opinion, a VA provider who reviewed the record summarized the medical evidence in detail and opined the signs and symptoms did not indicate there was peripheral neuropathy in the Veteran's left lower extremity.  The examiner explained that while the July 2013 VA examination revealed a loss of sensation in the left foot, muscle strength and reflexes throughout the left lower extremity were normal.  However, the examiner opined that the signs and symptoms were related to the service-connected left ankle disability.  The examiner did not diagnose a separate disability, noting there was no new disability to diagnose.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.  

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

While the exact nature of the disability is not clear, it is not in dispute that the Veteran has a neurological disability of the left lower extremity manifested by numbness (identified by the October 2017 consulting provider as loss of sensation or "signs and symptoms".  The July 2013 and October 2017 VA examiners opined he does not have peripheral neuropathy of the left lower extremity, but the July 2013 examiner indicated there was mild, incomplete paralysis of the anterior and internal popliteal nerves consistent with a unilateral, stocking glove-like neuropathy.  Both examiners also noted he experienced left lower extremity numbness, which was confirmed on July 2013 examination.  The critical question remaining is whether the neurological disability of the left lower extremity manifested by numbness was caused or aggravated by the service-connected left ankle disability.

On longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that a neurological disability of the left lower extremity manifested by numbness is a result of 2011 and 2013 surgeries for the Veteran's service-connected left ankle disability.  A July 2013 VA examiner opined the left lower extremity disability manifested by numbness was less likely as not caused by or related to the left ankle disability.  However, that opinion is somewhat lacking in probative value, it lacks adequate rationale.  While the provider concluded that it is biologically implausible that the distribution of peripheral neuropathy found is related to recent ankle hardware removal surgery, the provider did not explain why that is so.  The October 2017 examiner, on the other hand, summarized the medical evidence in detail and explained that it showed the left lower extremity numbness was etiologically related to the service-connected left ankle disability.  This opinion is supported by the findings of a VA treatment provider who opined that the Veteran has residual numbness from the 2011 left ankle surgery.  Accordingly, service connection for a neurological disability of the left lower extremity manifested by numbness/loss of sensation as secondary to the service-connected left ankle disability is warranted.  


ORDER

Service connection for a neurological disability of the left lower extremity manifested by numbness as secondary to a service-connected left ankle disability is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


